          Case 1:18-cv-02225-JPO Document 64 Filed 07/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RASHAUN BELL,

                                Plaintiff,
                                                                  18-CV-2225 (JPO)
                        -v-
                                                                       ORDER
 KISHANNA DRAKEFORD et al.,

                                Defendants.

J. Paul Oetken, United States District Judge:

       Plaintiff Rashaun Bell commenced this Section 1983 action on March 13, 2018. (Dkt.

No. 1.) The complaint was amended to add a jury demand on November 28, 2018, and amended

again on January 22, 2019 to clarify the suit was against officer defendants in their individual

and official capacity. (Dkt. Nos. 24, 30.) Defendants moved to dismiss the complaint on May

10, 2019. (Dkt. No. 45.) The motion was granted on April 10, 2020, and Plaintiff was granted

leave to amend within sixty days. (Dkt. No. 62.) The Court instructed that “[]if no amended

complaint is filed by that date, this action will be dismissed with prejudice.” (Id.)

       As of the date of this Order, Plaintiff has not amended the complaint. Accordingly, this

case is dismissed with prejudice.

       The Clerk is directed to enter judgment in favor of Defendants and to terminate the case.

       SO ORDERED.

 Dated:    July 13, 2020
           New York, New York



                                                                  J. PAUL OETKEN
                                                              United States District Judge
